 



Exhibit 10.39
EXECUTION COPY
FOURTH OMNIBUS AMENDMENT AND
AGREEMENT
(Kenosia)
     This Fourth Omnibus Amendment and Agreement (this “Agreement”) is entered
into this 28th day of February 2007 for the purpose of amending the terms of the
Secured Variable Funding Notes, Series 2002-1 (the “Series 2002-1 Notes”) and
for the purpose of making amendments to the documents described in this
Agreement related to the Series 2002-1 Notes.
     WHEREAS, this Agreement is among (i) Cartus Corporation, a Delaware
corporation (“Cartus”), (ii) Cartus Relocation Corporation, a Delaware
corporation (“CRC”), (iii) Kenosia Funding, LLC, a limited liability company
organized under the laws of the State of Delaware (the “Issuer”), (iv) The Bank
of New York, a New York state banking corporation, as trustee (“Trustee”) under
the Indenture described below and at the direction of Gotham Funding Corporation
(“Gotham”) as holder of 100% of the Series 2002-1 Notes, (v) Gotham, as the
purchaser, and (vi) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
administrative agent (the “Bank”).
     WHEREAS, this Agreement relates to the following documents:
          —Indenture dated as of March 7, 2002 and as previously amended (the
“Indenture”) by and between the Issuer and the Trustee; and
          —Note Purchase Agreement dated as of March 7, 2002 and as previously
amended (the “Note Purchase Agreement”) among the Issuer, Cartus, CRC, Gotham
and the Bank (the Note Purchase Agreement and the Indenture, collectively, the
“Affected Documents”).
     WHEREAS, terms used in this Agreement and not defined herein shall have the
meanings assigned to such terms in the Note Purchase Agreement or, if not
defined therein, in the Indenture.
     NOW, THEREFORE, the parties hereto hereby recognize and agree:

  1.   The Indenture is hereby amended as follows:

  1.1   The definition of “Stated Amount” in Section 1.01 is hereby deleted in
its entirety and the following is substituted therefor:

      "Stated Amount" shall mean $175,000,000.



 



--------------------------------------------------------------------------------



 



  1.2   Section 10.01(n) is hereby amended to delete therefrom the phrase
“100 days” and to substitute therefor the phrase “110 days”.

  2.   The Note Purchase Agreement is hereby amended as follows:

  2.1   The definition of “Change of Control” in Section 1.1 is hereby deleted
in its entirety and the following is substituted therefor:         “Change of
Control” means either (i) the Parent shall for any reason cease to own and
control, directly or indirectly, free and clear of all Liens, claims and
Transfer Restrictions, 100% of the Voting Stock of each of each of the
Originators and the Issuer or (ii) any Person (or two or more Persons acting in
concert) shall have acquired beneficial ownership, directly or indirectly, of,
Voting Stock representing more than 50% of the combined voting power of all
equity securities of the Parent, or shall have otherwise acquired by contract or
otherwise, control over, such Voting Stock. For the avoidance of doubt,
consummation of the Merger shall constitute a Change of Control.     2.2   The
definition of “Maximum Principal Amount” in Section 1.1 is hereby deleted in its
entirety and the following is substituted therefor:         “Maximum Principal
Amount” means the sum of (i) $175,000,000 minus (ii) the aggregate of all
reductions pursuant to Section 2.4(a) or (c) hereof.     2.3   Section 1.1 is
hereby further amended to add the following definition in alphabetical order:

     “Merger” shall mean the merger of Parent and Domus Acquisition Corp., as
contemplated under that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of December 15, 2006 by and among Parent, Domus Holdings
LLC and Domus Acquisition Corp.”
          3. This Agreement shall become effective upon receipt by the Bank of
(A) execution copies of (i) this Agreement and (ii) the other items listed on
the Document Checklist attached hereto as Exhibit A and (B) a commitment
increase fee in the amount of $25,000, which fee shall be fully earned and
nonrefundable as of the date first written above. Each of the Issuer, the Bank
and Gotham hereby direct the Trustee, concurrently with the Trustee’s receipt of
the documents listed on Exhibit A, to deliver to the Bank the original of the
replacement Note referenced in such Exhibit A.
          4. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

2



--------------------------------------------------------------------------------



 



          5. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
          6. Upon the effectiveness of this Agreement: (i) all references in any
Affected Document to “this Agreement”, “hereof, “herein” or words of similar
effect referring to such Affected Document shall be deemed to be references to
such Affected Document as amended by this Agreement; (ii) each reference in any
of the Affected Documents to any other Affected Document and each reference in
any of the other Transaction Documents to any of the Affected Documents shall
each mean and be a reference to such Affected Document as amended by this
Agreement; and (iii) each reference in any Transaction Document to any of the
terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Agreement.
          7. This Agreement shall not be deemed, either expressly or impliedly,
to waive, amend or supplement any provision of the Affected Documents other than
as set forth herein, each of which Affected Document, as modified hereby,
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.
          8. The Bank and Gotham hereby confirm to the other parties hereto that
Gotham is the sole holder of 100% of the Series 2002-1 Notes issued under the
Indenture.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

              CARTUS CORPORATION
 
       
 
       
 
  By:   /s/ Eric Barnes
 
       
 
      Name: Eric Barnes
 
      Title: SVP, CFO
 
       
 
            CARTUS RELOCATION CORPORATION
 
       
 
       
 
  By:   /s/ Eric Barnes
 
       
 
      Name: Eric Barnes
 
      Title: SVP, CFO
 
       
 
            KENOSIA FUNDING, LLC
 
       
 
       
 
  By:   /s/ Eric Barnes
 
       
 
      Name: Eric Barnes
 
      Title: SVP, CFO
 
       
 
            THE BANK OF NEW YORK,     not in its individual capacity     but
solely as Trustee
 
       
 
       
 
  By:   /s/ Catherine Murray
 
       
 
      Name: Catherine Murray
 
      Title Assistant Vice President

[Signature Page to Kenosia Omnibus Agreement]

 



--------------------------------------------------------------------------------



 



              GOTHAM FUNDING CORPORATION,     as Purchaser
 
       
 
       
 
  By:   /s/ R. Douglas Donaldson
 
          •  

the Special Committee’s belief in March 2006 in the stockholder value
opportunity presented by the potential business combination under the terms of
the Offer with MFS.

In addition, the Special Committee also identified and considered a variety of
potentially negative factors in its initial deliberations concerning the Offer,
including:

 

  •  

our ability to obtain the necessary financing to pay the cash consideration, and
the potential terms of such financing;

 

  •  

the challenges of combining the businesses of two major corporations, including
the risks of diverting management resources for an extended period of time to
ensure the two businesses are integrated properly and effectively;

 

  •  

the potential that the additional incremental debt associated with the Offer
could cause us to have reduced financial flexibility;

 

  •  